Orders unanimously affirmed, without costs of this appeal to any party. Memorandum: Special Term achieved the correct result but we do not adopt its language or reasoning. The order of reference herein was not a reference to hear and determine but rather one to hear and report. The court retained its supervisory control over the Referee and the proceedings. The record warranted a finding of vexatious delay, obstruction and frustration upon the part of the objector. (Appeal by Janet T. Ingersoll from order of Monroe Special Term dismissing the respondent’s objections to accounts of the trustees; also, appeal from order denying motion to vacate above order.) Present- — Williams, P. J., Bastow, Goldman and McClusky, J J.